Citation Nr: 0832308	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-32 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for coronary artery 
disease (CAD), status post coronary artery bypass grafting, 
to include as due to herbicide exposure.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.H.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims.

The veteran participated in a Decision Review Officer (DRO) 
hearing in May 2008.  A transcript of that proceeding has 
been associated with the claims file.


FINDINGS OF FACT

1.  The veteran's service treatment records do not reflect 
hearing problems during active duty;  sensorineural hearing 
loss was not manifest within one year of service separation; 
and the competent medical evidence on file discounts a link 
between current bilateral hearing loss and service to include 
in-service noise exposure. 

2.  The veteran had service in the Republic of Vietnam; VA 
concedes exposure to herbicides.

3.  CAD is not the result of a disease or injury in service, 
was not manifested within one year of service separation and 
is not attributable to any herbicide exposure.

4.  COPD is not the result of a disease or injury in service, 
and it is not attributable to any herbicide exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and bilateral sensorineural hearing loss 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1154(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  CAD was not incurred in or aggravated by active military 
service and may not be presumed to have been incurred in 
service, to include as due to herbicide exposure.  38 
U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

3.  COPD was not incurred in or aggravated by active military 
service and may not be presumed to have been incurred in 
service, to include as due to herbicide exposure.  38 
U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to and following the initial adjudication of the 
veteran's claims, letters dated in January 2003, March 2006 
and October 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2007); Quartuccio, at 187.  The Board notes 
that 38 C.F.R. § 3.159 was recently revised, effective as of 
May 30, 2008, and several portions of the revisions are 
pertinent to the claims at issue.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  
Despite this change in the regulation, the October 2006 
notice letter informed the veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims and to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  

Notice letters dated in March 2006 and October 2006 informed 
the veteran of how VA determines the appropriate disability 
ratings or effective dates to be assigned when claims are 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The veteran was provided with a VA audiological examination 
in August 2007.  Further examination or opinion is not needed 
on the hearing loss claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the veteran's military service.  This 
is discussed in more detail below.

Regarding the veteran's claims of entitlement to service 
connection for CAD and COPD, the Board concludes an 
examination is not needed because the only evidence 
indicating the veteran "suffered an event, injury or disease 
in service" is lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claims since it could not 
provide evidence of past events.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  The Merits of the Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Bilateral Hearing Loss

VA has specifically defined what is meant by a "disability" 
for the purposes of service connection.  See 38 C.F.R. § 
3.385 (2007).  ("[I]mpaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.").

The veteran asserts that he currently suffers from bilateral 
hearing loss that is the result of traumatic noise exposure 
during his time in active duty service.

At the outset, the Board notes that the veteran currently 
suffers from hearing loss, compliant with the VA definition 
set forth above.  See 38 C.F.R. § 3.385 (2007).  Thus, 
element (1) of Hickson has been satisfied.

Both in lay statements and during his DRO hearing in May 
2008, the veteran asserts that he was not provided with a 
separation examination when he was discharged from service in 
October 1965.  Review of the veteran's service treatment 
records disproves this allegation.  The veteran was provided 
with physical examinations at both entry and separation from 
service.  

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures not in parentheses.  
Since November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)

The veteran's entrance examination audiological findings were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
n/a
-5 (0)
LEFT
-5 (10)
0 (10)
0 (10)
n/a
5 (10)

See Standard Form (SF) 88, service entrance examination 
report, October 29, 1962.  Upon discharge, the veteran's 
separation examination audiological findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
10 (20)
n/a
10 (15)
LEFT
5 (20)
10 (20)
0 (10)
n/a
15 (20)

See SF 88, service separation examination report, October 12, 
1965.  

The veteran complained of bilateral hearing loss in 2004.  He 
later participated in a VA audiological examination in August 
2007.  The audiological findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
70
95
105
LEFT
35
35
75
100
110

As noted above, the veteran has met the criteria set forth in 
38 C.F.R. § 3.385 to establish current hearing loss.  He was 
noted in the August 2007 VA examination report to have 
bilateral sensorineural hearing loss.  Following the 
veteran's examination, the examiner opined that his bilateral 
hearing loss was less likely as not caused by or a result of 
military noise exposure.  It was noted that although there 
was a 10 decibel shift during the veteran's military service, 
the audiological findings on the veteran's separation 
examination were still well within the clinically normal 
range.  See VA audiological examination report, August 16, 
2007.

In addition to the negative nexus opinion, the Board notes 
the decades-long evidentiary gap between active service and 
the earliest hearing loss complaints.  This absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
hearing loss complaints, symptoms, or findings for almost 40 
years between the period of active duty and the medical 
reports dated in 2004 is itself evidence which tends to show 
that hearing loss did not have its onset in service (or 
sensorineural hearing loss within one year of service 
separation) or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

During his DRO hearing, the veteran stated that while he was 
aware of his diminished hearing following his discharge from 
service, he did not wish to report this problem due to fear 
of losing his job.  In support of the veteran's contention, 
his lifelong friend C.H. also testified at the DRO hearing, 
stating that he noticed the veteran's diminished hearing upon 
his return home from service.  See DRO hearing transcript, 
May 6, 2008.  

The Board acknowledges that C.H. is certainly competent to 
give evidence about what he remembers; for example, his 
recollection of the veteran's hearing capabilities upon 
returning from service.  The veteran himself is also 
competent to report symptoms he remembers.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Neither, however, is 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because they do not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  As there is no 
evidence of a positive nexus opinion, the veteran's claim 
must fail.

The Board concludes that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
bilateral hearing loss, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the veteran's claim 
that his current bilateral hearing loss is related to 
service.  There is not an approximate balance of evidence.  

CAD and COPD

The veteran alleges that he currently suffers from CAD and 
COPD that are the result of his time in service, to include 
exposure to herbicides while serving in the Republic of 
Vietnam.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
or 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2007).  In this regard, it is noted that a "veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent . . . unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service."  See 38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2007).

The diseases that are related to herbicide exposure include 
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e) (2007).  
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  See 38 C.F.R. § 3.309(e) (2007).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

As noted above, CAD and COPD are not conditions for which the 
Agent Orange presumption is available.  See 38 C.F.R. § 
3.309(e) (2007).  Regardless, the Board will analyze whether 
CAD and COPD are shown to be related to a disease or injury 
in service.

Review of the veteran's treatment records reveals that he was 
diagnosed with both CAD and COPD.  Thus, the Board 
acknowledges that the veteran suffers from current 
disabilities.  A review of the veteran's service treatment 
records does not reveal any complaints or treatment for CAD 
or COPD.  Indeed, the veteran himself stated that he was 
unaware of these conditions until he was hospitalized in 1982 
(almost 20 years after his discharge from service) for a 
broken leg.  Additionally, there is no medical evidence 
linking the veteran's current disabilities with a disease or 
injury in service, to include herbicide exposure in service.  
Combee, supra.  

The only remaining evidence in the veteran's favor is his own 
lay testimony and that of C.H., that the veteran's currently 
diagnosed CAD and COPD are the result of his time in service.  
As noted above, neither the veteran nor C.H. is a qualified 
medical professional who can determine the nature and 
etiology of the veteran's disabilities.  See Layno, supra.  
As there is no evidence of CAD or COPD in service, and no 
medical nexus statement connecting the current disabilities 
to service, the veteran's claims must fail.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claims that his CAD and 
COPD are related to service.  There is not an approximate 
balance of evidence.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass grafting, to 
include as due to herbicide exposure, is denied.

Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as due to herbicide exposure, 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


